Citation Nr: 1034831	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-43 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 2000.

The Veteran's appeal as to the issue listed above arose from a 
July 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Detroit, Michigan.  In January 2007, the Board remanded the claim 
for additional development.  

In May 2006, the Veteran was afforded a videoconference hearing 
before F. Judge Flowers, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder as the 
result of his active military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that 
was incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran argues that service connection is warranted for an 
acquired psychiatric disorder, to include schizophrenia, 
depression, and posttraumatic stress disorder (PTSD).  He has 
testified that he was treated for psychiatric symptoms on one 
occasion, in 1998, but that he was not provided with any 
medication at that time.  He asserts that he has had psychiatric 
symptoms since that time.  He has also testified that he 
witnessed, and/or heard about, stressful incidents during his 
service.  

As used herein, the term "acquired psychiatric disorder" is 
defined to include PTSD, but not to include a personality 
disorder.  Personality disorders are not diseases or injuries in 
the meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).    

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  See 38 C.F.R. § 3.303(d).  Service connection 
may also be granted for certain diseases, to include psychoses, 
when they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).   

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
However, these changes do not remove the requirement of a 
presently existing disability, and as the Board has determined 
that the Veteran does not have PTSD, no further notice or 
development is warranted.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  

The Veteran's personnel file shows that on several occasions in 
1998, he was determined not to be eligible for the Air Force Good 
Conduct Medal.  The reasons were listed as "UIF/Letter of 
Reprimand/Letter of Admonition," and/or "Control Roster."  
This evidence includes a number of "Enlisted Performance 
Reports" (AF Form 910) which do not note any psychiatric 
symptoms; two of these reports indicate that the Veteran failed 
to meet minimum standards with regard to the question, "How well 
does ratee comply with standards? (consider dress and appearance, 
weight and fitness, customs, and courtesies)."  His discharge 
(DD Form 214) indicates that he received the Air Force Good 
Conduct Medal with one device, the Air Force Achievement Medal, 
and the Southwest Asia Service Medal with one device, and states 
that the reason for separation was "reduction in force."    

Other than an entrance examination report, dated in July 1989, 
which does not contain any relevant findings, the Veteran's 
service treatment reports are not of record; the RO has 
determined that they are unavailable.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 2001 and 2010, and reports from the 
Social Security Administration (SSA).  This evidence includes 
reports from the Mercy Memorial Hospital (MMH), which show that 
on December 30, 2001, the Veteran was hospitalized for 
psychiatric symptoms for about eight days.  He gave a family 
history of psychiatric hospitalizations, and he denied a history 
of psychotropic medications or any inpatient psychiatric 
treatment.  He reported being in counseling during service due to 
depression, and getting angry very easily.  The Axis I discharge 
diagnosis was major depressive disorder with psychotic features.  

Reports from the Monroe Community Mental Health Authority, dated 
between December 2001 and 2003, show ongoing treatment for 
psychiatric symptoms, with diagnoses of major depressive 
disorder, psychotic disorder NOS (not otherwise specified), and 
alcohol dependence.  A December 2001 report notes that the 
Veteran denied a history of inpatient or outpatient psychiatric 
treatment, and that he reported a family history of schizophrenia 
and bipolar disorder.  See also February 2002 report.  

VA hospitalization reports, covering treatment provided over 
about 12 days in January 2004, show that the Veteran's discharge 
diagnoses were depression NOS, rule out schizophrenia, and rule 
out bipolar disorder.  With regard to his family history, the 
Veteran reported that several uncles had schizophrenia and 
bipolar disorder, and that there was a "diffuse history of 
depression."  
  
VA progress notes, dated between 2003 and 2007, show that the 
Veteran received ongoing treatment for psychiatric symptoms.  
This evidence shows that he was primarily diagnosed with bipolar 
disorder.  There are also notations of major depressive disorder, 
and depression.  This evidence shows that the Veteran denied 
participation in combat, and that he reported having "promotion 
problems," and being discharged, due to being overweight.  See 
e.g., reports dated in February 2004, September 2005, and April 
2006.  

A decision of the SSA, dated in January 2005, shows that the 
Veteran was determined to be disabled as of December 2001, with a 
primary diagnosis of affective disorders, and a secondary 
diagnosis of anxiety-related disorders.  Associated state 
disability reports contain diagnoses of bipolar disorder NOS, 
PTSD, and psychosis NOS.    

A VA examination report, dated in May 2009, indicates that it was 
completed by a VA clinical psychologist ("J.W.")  The report 
notes that the Veteran "denies experiencing any stressor which 
causes him difficulty at this time."  The Axis I diagnosis was 
bipolar disorder.  The examiner stated, "bipolar disorder is 
less likely as not (less than a 50/50 probability) caused by or a 
result of military service."  The examiner explained that 
supporting literature suggests a strong bio-genetic etiology for 
this disorder with less support for environmental etiology, and 
that the Veteran did not supply a history of an event which might 
have led to similar symptoms.  The examiner stated that the 
Veteran indicated that his problems became pronounced when he got 
married, and that he believed that his relationship with his wife 
initiated the onset of his problems, and that this was after his 
service.  The examiner indicated that the Veteran's C-file was 
not available.  

A VA PTSD examination report, dated in August 2009, completed by 
J.W., shows that the Veteran denied participating in combat, and 
that he "denies experiencing any stressor which causes him 
difficulty at this time."  The Axis I diagnosis was bipolar 
disorder.  The examiner stated that the Veteran does not meet the 
DSM-IV criteria for a PTSD diagnosis.  See the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The report contains an etiological 
opinion that is identical to that provided in the May 2009 VA 
examination report.  The examiner stated that the Veteran's C-
file had been reviewed, and that the May 2009 examination report 
erroneously indicated that the C-file had not been reviewed prior 
to the completion of that report.   

In an addendum, dated in January 2010, J.W. stated that, after 
another review of the Veteran's C-file, that the Veteran's 
current diagnosis was bipolar disorder.  It was further stated, 
"There is not evidence within the C-file nor upon interview to 
support a claim of Posttraumatic Stress Disorder."  J.W. stated 
that the Veteran's C-file was not available at the time that the 
Veteran was examined in May 2009, but that his C-file was 
reviewed prior to the issuance of the May 2009 examination 
report, that there have been two subsequent reviews of the 
Veteran's C-file, and that the findings in the May 2009 
examination report were unchanged.  

As an initial matter, the Board has determined that the evidence 
shows that the Veteran does not have PTSD.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 
1110 and 1131, a veteran must submit proof of a presently 
existing disability resulting from service in order to merit an 
award of compensation).  The vast majority of the diagnoses in 
the VA progress notes do not include PTSD, none of the notations 
of PTSD include findings to show that all of the criteria for 
PTSD have been met, see Quick Reference to the Diagnostic 
Criteria from DSM-IV at 209-210 (American Psychiatric Association 
1994), and the Veteran was not afforded a PTSD diagnosis in the 
May 2009 or August 2009 VA examination reports.  The January 2010 
VA addendum specifically ruled out PTSD.  The evidence shows that 
these opinions were based on a review of the Veteran's C-file.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran does not have PTSD. 

With regard to an acquired psychiatric disorder other than PTSD, 
the earliest post-service evidence of an acquired psychiatric 
disorder is dated no earlier than December 30, 2001.  This is 
about 1 year and seven months after separation from active duty 
service.  This period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing that 
the Veteran has an acquired psychiatric disorder that is related 
to his service.  In this regard, the only competent opinions are 
found in the VA examination reports, dated in May and August of 
2009, and both of these opinions weigh against the claim.  
Finally, there is no medical evidence to show that a psychosis 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that an acquired 
psychiatric disorder was caused by service that ended in April 
2000.  The Veteran has testified that he was depressed during 
service, however, in the May 2009 VA examination report, the 
Veteran indicated that his problems became pronounced when he got 
married, and that he believed that his relationship with his wife 
initiated the onset of his problems.  The Veteran's assertions 
are competent evidence to show that he experienced psychiatric 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, given the conflicting histories that he has provided, 
the probative value of his testimony is reduced.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  The 
Veteran does not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of an acquired 
psychiatric disorder, or to state whether an acquired psychiatric 
disorder was caused or aggravated by service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  In this case, the post-service medical 
records do not show any relevant treatment prior to December 30, 
2001, and there is no competent evidence of a nexus between an 
acquired psychiatric disorder and the Veteran's service.  In 
contrast, there is a competent opinion, in the form of two VA 
examination reports, against the claim, as well as a competent 
opinion stating that the Veteran does not have PTSD.  Given the 
foregoing, the Board finds that the post-service medical evidence 
outweighs the Veteran's contentions to the effect that he has an 
acquired psychiatric disorder that is related to his service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February and April 
of 2004, and February 2007.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Board first 
notes that the Veteran's service treatment reports are not 
available.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the service treatment reports.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  The Board is also under a duty to 
advise the claimant to obtain other forms of evidence, such as 
lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that all 
reasonable efforts to develop the record have been made.  The 
National Personnel Records Center ("NPRC") has reported that the 
Veteran's service treatment reports cannot be found.  In February 
2007, the RO contacted the Veteran and informed him of this fact, 
and requested that he provide any service medical records, post-
service medical records, or other information which may be 
helpful to his claim.  See 38 C.F.R. § 3.159(e) (2009); Dixon.  
In March 2010, the RO issued a memorandum which contains findings 
to the effect that the Veteran's service treatment reports are 
not available, and that any further attempts to obtain them would 
be futile.  See 38 C.F.R. § 3.159(d) (2009).  

In summary, it appears that all known and available post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA and non-VA medical records, and his SSA 
records.  The Veteran has been afforded examinations, and an 
etiological opinion has been obtained.  The examiner indicated 
that the Veteran's claims file has been reviewed.  In May 2006, 
the Veteran was afforded a hearing.  Therefore, the Board finds 
that VA has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992), and that a decision on the 
merits at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

As a final matter, in January 2007, the Board remanded this claim 
for additional development.  The Board directed that the Veteran 
be issued a VCAA letter notifying him of alternative forms of 
evidence that he may submit in support of his claim, that his SSA 
records be obtained, that he be afforded an examination, and that 
an etiological opinion be obtained.  In February 2007, the 
Veteran was sent a duty to assist letter in compliance with the 
Board's directions.  In May and August of 2008, the Veteran was 
afforded examinations.  The examiner has indicated that the 
Veteran's C-file has been reviewed, and the reports (to include 
the January 2010 addendum) include a summary of the Veteran's 
reported history, and detailed examination findings.  The 
examiner's etiological opinions are accompanied by a sufficient 
rationale.  Under the circumstances, there is no basis to find 
that the examiner did not have a sufficient basis for the 
opinions, or that these examination reports are inadequate.  See 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the 
circumstances, the Board finds that there has been substantial 
compliance with its January 2007 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  






ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


